Marston, J.
"Without undertaking to pass upon the several questions raised in this case we are of opinion that the evidence not only did not tend to show a case of murder in the first degree, but that it fairly negatived the commission of such an ofíense and that the court should have so instructed the jury.
The judgment must be reversed and a new trial ordered, and the respondent will be remanded to the custody of the sheriff of Mecosta county. The case is one in which the respondent should be admitted to bail.
The other Justices concurred.